Citation Nr: 1545665	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  15-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded for further development before a decision may be made on the merits.

On his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his service-connected severe cold injuries prevent him from securing or following any substantially gainful occupation, and that he receives periodic treatment for the injuries from G. Genova, M.D.  The Veteran provided Dr. Genova's address on the VA Form 21-8940.  Dr. Genova provided statements in September 2012 and July 2014 that discuss the Veteran's service-connected cold injuries and peripheral neuropathy.  In the July 2014 statement, Dr. Genova states that the Veteran has been his patient "for many years;" that the Veteran's peripheral neuropathy affects his strength, sensation, and balance; and that the Veteran "is not able to work because he cannot stand or walk for any length of time necessary."  In both statements, Dr. Genova identifies a neurologist, Dr. Chaudhry, as another one of the Veteran's care providers for the disabilities.  The record does not contain any treatment records from Dr. Genova.  In addition, the record contains records from F. Chaudhry, M.D., dated in May and June 2012; however, it is unclear whether there are additional, relevant records from Dr. Chaudhry that remain outstanding.  Furthermore, the record shows that in June 2012 Dr. Chaudhry referred the Veteran for physical therapy.  The record includes billing statements from St. Luke's Hospital showing that the Veteran received physical therapy services in August, September, and October 2012, and possibly thereafter.  However, the record does not include any medical records relating to those physical therapy services.

There is no indication in the record that the RO ever attempted to obtain treatment records from Dr. Genova or Dr. Chaudhry, or to obtain records related to the physical therapy services provided by St. Luke's Hospital.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As there is no indication that VA ever made efforts to assist the Veteran in obtaining treatment records from Dr. Genova, Dr. Chaudhry, or St. Luke's Hospital, the claim must be remanded so that efforts can be made to obtain treatment records, relevant to issue on appeal, from those sources.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his service-connected disabilities.  The Board is particularly interested in records from G. Genova, M.D., and F. Chaudhry, M.D., and records related to the Veteran's physical therapy at St. Luke's Hospital beginning in June 2012.  All attempts to obtain any records identified must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Take any further developmental actions deemed necessary in view of the expanded record, to include additional VA examinations to determine the extent to which the Veteran's service-connected disabilities affect his ability to secure or follow a substantially gainful occupation.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



